To strike from the files a petition filed by the Auditor General for a rehearing, in the matter of an opplication for the sale of certain lands for delinquent taxes, for the reason that the Attorney General, ánd counsel employed by the City of Muskegon, appeared for petitioner upon the application for a rehearing to the exclusion of the prosecuting attorney.
Denied May 6, 1896, with costs.
It appeared that a hearing had been had on the original petition and objections filed; that the prosecuting attorney appeared therein; that the petition was dismissed as to a number of parcels of land; that afterwards a petition for a rehearing was filed by the Auditor General, with the Attorney General and attorneys employed by the City of Muskegon, that City being directly interested in the proceedings, appearing as solicitors; that after-wards and before the hearing, relator and other parties to the original proceeding moved to strike from the files the petition for a rehearing, and upon that application the prosecuting attorney appeared with the Attorney General and' counsel for the City of Muskegon.